February 16, 2012




                                   JUDGMENT

                      The Fourteenth Court of Appeals

        VINCE CASIMIR AND ASPEN PREMIER ASSETS, LTD., Appellant

NO. 14-12-00023-CV                      V.

                        FRONTERA ENERGY, LLC, Appellee
                             ____________________

      Today the Court heard its own motion to dismiss the appeal from the judgment
signed by the court below on January 6, 2012. Having considered the motion and found
it meritorious, we order the appeal DISMISSED.
      We further order that all costs incurred by reason of this appeal be paid by VINCE
CASIMIR AND ASPEN PREMIER ASSETS, LTD.
      We further order this decision certified below for observance.